 

DATED                                               3 JANUARY 2014

 

STAFFING 360 SOLUTIONS LIMITED

 

(FORMERLY INITIO INTERNATIONAL HOLDINGS LIMITED) (1)

 

and

 

BRENDAN FLOOD (2)



 

 



 

SERVICE AGREEMENT

 



 



 

Mishcon de Reya

Summit House

12 Red Lion Square

London WC1R 4QD

Tel: 020 7440 7000

Fax: 020 7404 5982

 

 

 

 

THIS AGREEMENT IS DATED                          3  JANUARY 2014

 

PARTIES:

 

(1)Staffing 360 Solutions Limited (formerly Initio International Holdings
Limited) whose registered office is at Suite 002, 1-9, Hardwicks Square,
Hardwicks Way, Wandsworth, London SW18 4AW (the "Employer"); and

 

(2)Brendan Flood 5A Acacia Road, Hampton, Middlesex TW12 3DP ("you")

 

AGREED TERMS:

 

1.Definitions

 

1.1In this agreement, the following expressions have the following meanings:

 

"Board" means the board of directors for the time being of the Employer or any
committee of the board of directors duly appointed by it;

 

“Capacity” means as agent, consultant, director, employee, owner, partner,
shareholder or in any other capacity.

 

“Confidential Information” means information (whether or not recorded in
documentary form, or stored on any magnetic or optical disk or memory) relating
to the business, products, affairs and finances of the Employer, the Parent
and/or any Member of the Group for the time being confidential to any such
company and trade secrets including, without limitation, technical data and
know-how relating to the business of any such company or any of its or their
business contacts.

 

"Effective Date" means the date on which the Closing (as defined in the Stock
Purchase Agreement) of the Transaction occurs;

 

"Employment" means your employment under this agreement;

 

"Group" means the Employer, any subsidiary undertaking or parent undertaking of
the Employer and any subsidiary undertaking of any such parent undertaking and
"member of the Group" includes any undertaking in the Group. In this Agreement,
"subsidiary undertaking" and "parent undertaking" have the meanings set out in
sections 1161 and 1162 of the Companies Act 2006, modified so that: sections
1162(2) and 1162(4) do not apply; and in section 1162(3)(b), without limitation,
a person is deemed to be "acting on behalf of" an undertaking or any of its
subsidiary undertakings if any of that undertaking's shares are registered in
the name of that person (i) as bare nominee; or (ii) by way of security or in
connection with the taking of security. For the avoidance of doubt, the
definition of "undertaking" in section 1161, without limitation, includes
limited liability partnerships;

 

"HMRC" means HM Revenue and Customs;

 

“Intellectual Property Rights” means patents, rights to Inventions, copyright
and related rights, trade marks, trade names and domain names, rights in get-up,
rights in goodwill or to sue for passing off, unfair competition rights, rights
in designs, rights in computer software, database rights, topography rights,
rights in confidential information (including know-how and trade secrets) and
any other intellectual property rights, in each case whether registered or
unregistered and including all applications (or rights to apply) for, and
renewals or extensions of, such rights and all similar or equivalent rights or
forms of protection which subsist or will subsist now or in the future in any
part of the world.

 

 

 

 

"Parent" means Staffing 360 Solutions, Inc.;

 

"Parent Board" means the board of directors of the Parent;

 

"Purchase Agreement" means the Stock Purchase Agreement dated 30 October 2013
(as amended on 10 December 2013), by and among Initio International Holdings
Limited (“Initio”), Staffing 360 Solutions, Inc., a Nevada corporation and the
shareholders of Initio.

 

“Restricted Business” means the business of recruitment of permanent and
temporary staff in the engineering, information technology, light industrial,
accounting and finance and administration sectors and those parts of the
business of the Employer, the Parent and/or of any member of the Group with
which you were involved to a material extent in the 12 months before the
Termination Date.

 

“Restricted Customer”: any firm, company or person who, during the 12 months
before the Termination Date, was a customer or prospective customer of or was in
the habit of dealing with the Employer, the Parent and/or any member of the
Group with whom the Employee had contact or about whom he became aware or
informed in the course of the Employment.

 

“Restricted Person”: anyone employed or engaged by the Employer, the Parent
and/or any member of the Group at the level of director or officer or above and
who could materially damage the interests of such company if they were involved
in any Capacity in any business concern which competes with any Restricted
Business and with whom the Employee dealt in the 12 months before the
Termination Date in the course of the Employment.

 

“Staff Handbook” means the Company's staff handbook as amended from time to
time.

 

"Termination Date” means the date of termination of the Employment howsoever
arising.

 

Capitalised terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Purchase Agreement.

 

2.Appointment and term

 

2.1You will be employed as Chief Executive Officer of the Employer. You will
also be the Executive Chairman of the Parent. You will report to the Board.

 

2.2The Employment will commence on the Effective Date and will, subject to the
remaining terms of this agreement, continue for an initial period until the
fifth anniversary of the Effective Date. After that date, the contract shall
automatically renew for one year on each anniversary of the Effective Date. The
Employment may be terminated earlier by either party giving to the other not
less than 12 months' advance notice in writing provided always that the Employer
may not serve such notice until on or after the fourth anniversary of the
Effective Date. For the avoidance of doubt, in the event that the Closing does
not occur, this agreement shall have no effect and shall not bind the Employer,
Parent or you in any way.

 

 

 

 

2.3Your previous employment with Initio from 1 January 2009 counts as part of
your continuous employment with the Employer.

 

3.Duties

 

3.1During the Employment you will:

 

3.1.1act as a director of the Employer;

 

3.1.2diligently exercise such powers and perform such duties as may from time to
time be assigned to you by the Board commensurate with your role and seniority;

 

3.1.3abide by your statutory, fiduciary and common law duties to the Employer
and in respect of your duties for the Parent, those of the Parent;

 

3.1.4comply with the articles of association (as amended from time to time) of
the Employer and in respect of your duties for the Parent, those of the Parent;

 

3.1.5comply with all reasonable and lawful directions given to you by the Board;

 

3.1.6provide such reports to the Board in connection with the affairs of the
Employer and/or any member of the Group, on such matters and at such times as
are reasonably required;

 

3.1.7devote the whole of your working time, attention and abilities to the
business of the Employer;

 

3.1.8not do anything that would cause you to be disqualified from acting as a
director;

 

3.1.9report to the Board your own wrongdoing and any wrongdoing or proposed
wrongdoing of any other employee or director of the Employer and/or any member
of the Group immediately on becoming aware of it;

 

3.1.10comply with the Employer’s policies and procedures from time to time,
whether in the Staff Handbook from time to time or otherwise, including but not
limited to those in respect of anti-corruption, anti-bribery and electronic
communications; and

 

3.1.11adhere to all securities laws, rules and regulations, as presented under
the Securities Act of 1933, as amended (the “33 Act”) or the Securities Exchange
Act of 1934, as amended (the “34 Act”), that an executive officer of a public
reporting company is typically required to comply with.

 

4.Hours and place of work

 

4.1Your normal working hours are 9.30 am to 5.30 pm Monday to Friday together
with such additional hours as may be necessary for the proper performance of
your duties (without additional remuneration).

 

4.2The Working Time Regulations 1998 provides a limit on weekly working time of
an average of 48 hours. However, you acknowledge that you may be required to
work in excess of these hours and you agree that the limit on working time will
not apply to your employment. You are entitled to terminate this opt-out at any
time by giving not less than three months' written notice addressed to the
Board.

 

 

 

 

4.3Your normal place of work is 1-9 Hardwicks Square, Wandsworth SW18 4AW but
the Employer may require you to work at any place within train fare zones 1-4 in
Central London on either a temporary or an indefinite basis.

 

4.4You agree to travel (both within the United Kingdom and abroad) as and when
required for the proper performance of your duties. However, you will not be
required to work outside the United Kingdom for any continuous period of more
than one month.

 

5.Remuneration

 

5.1You will be paid a salary of £192,000 per annum, less statutory deductions,
which will accrue from day to day and be payable by equal monthly instalments,
paid on or earlier than the final working day of each month (“Basic Salary”).

 

5.2Your base salary shall be increased (but shall not be decreased) at each
anniversary of the Effective Date by the increase in the Consumer Price Index
for All Urban Consumers (CPI-U) for the Northeast Region for all items over the
prior year of the Term, as determined by the United States Department of Labor
Bureau of Labor Statistics.

 

5.3You will be eligible to receive by way of further remuneration a bonus and
other incentive payments calculated in accordance Schedule 1 up to the
Termination Date and as otherwise set out in this agreement.

 

5.4Any bonus payments shall not be pensionable.

 

5.5To the extent permitted by law, the Employer may deduct from your Basic
Salary or any other payments due to you any sums owed by you to the Employer or
the Parent at any time.

 

6.Expenses & PENSION

 

6.1The Employer or Parent will reimburse all reasonable expenses wholly,
properly and necessarily incurred by you in the performance of your duties under
this agreement, subject to production of such receipts or other appropriate
evidence as the Employer may require.

 

6.2There is no pension scheme in which you are entitled to participate. There is
no contracting-out certificate in force.

 

7.Holidays

 

7.1You will be entitled to 35 days' paid holiday in each holiday year (being the
period from 1 January to 31 December) together with the usual 8 public holidays
in England and Wales. In the respective holiday years in which the Employment
commences or terminates, your holiday entitlement will be calculated on a pro
rata basis for each complete month of service during the relevant year.

 

7.2Holiday can only be taken with the advance approval of the Employer. You may
carry forward holiday entitlement from one holiday year to the next. You are not
entitled to receive any payment in lieu in respect of any unused entitlement,
save on termination of the Employment when payment shall be made in the amount
of 1/260th of your Basic Salary for each untaken day of entitlement. If on
termination of your employment, you have taken in excess of your accrued holiday
entitlement, the Employer shall be entitled to recover from you, by way of
deduction from any payments due to you or otherwise (one day's pay calculated at
1/260th of your Basic Salary for each excess day).

 

 

 

 

7.3If either party has served notice to terminate the employment, the Board may
require you to take any accrued but unused holiday entitlement during the notice
period. Any accrued but unused holiday entitlement shall be deemed to be taken
during any period of Garden Leave.

 

8.Sickness absence

 

8.1Provided you comply with the sickness absence procedures below (or such
additional or alternative procedures as the Employer shall notify from time to
time), you will continue to receive your Basic Salary and contractual benefits
(including bonus) during any absence from work due to illness or injury for an
aggregate of up to 60 working days in any period of 12 months. Such payments
will be inclusive of any statutory sick pay that may be due and the Employer may
deduct from such payments the amount of any social security or other benefits
that you may be entitled to receive and, to the extent that damages for loss of
earnings are recoverable from any third party in relation to such incapacity,
any payments under this clause will constitute a loan repayable to the Employer
on demand at such time as you receive such third party payment (provided that
you will not be required to repay a sum in excess of the amount of damages
recovered).

 

8.2You will notify the Board as soon as possible on the first day of absence of
the reasons for your absence and how long it is likely to last. You will be
required to complete self-certification forms in respect of any period of
absence and to provide a medical certificate for any period of incapacity of
more than seven days (including weekends). Further certificates must be provided
to cover any further periods of incapacity.

 

8.3If you are on sick leave for a consecutive period of 20 working days or
longer, you agree to undergo to medical examinations (at the Employer's expense)
by a doctor nominated by the Employer. You agree that any report produced in
connection with any such examination may be disclosed to the Employer and the
Employer may discuss the contents of the report with the relevant doctor.

 

9.other benefits

 

9.1You and (where specified in Schedule 2) your spouse and children will be
entitled to participate in all and any health, welfare and other benefit
programs, including stock option awards, adopted from time to time by the
Employer or the Parent that are consistent with those provided to other
executives of the Employer and Parent but no less favourable than those provided
to you prior to the execution of this agreement. Such benefits are as set out in
Schedule 2 to this agreement plus any further benefits put in place.

 

10.Other interests

 

10.1You shall not, without the prior written consent of the Employer or Parent,
at any time during the term of this agreement:

 

10.1.1accept employment with, or render services of a business, professional or
commercial nature to, any person or entity other than the Employer or Parent
(excluding equity interests you may own in such other entity, provided that such
equity is not provided to you as direct compensation for such services);

 

10.1.2engage in, own or provide financial or other assistance (whether you are
paid or unpaid) to any person, venture or activity which is competitive with the
Employer or Parent, whether directly or indirectly, alone or with any other
person as a principal, agent, shareholder, participant, partner, promoter,
director, officer, manager, employee, consultant, sales representative or
otherwise; or

 

 

 

 

10.1.3engage in any venture or business activity (whether you are paid or
unpaid) which interferes with your performance of your duties or which is
competitive with the business of the Employer or Parent;

 

provided, however, that the provisions of this clause 10.1 shall not apply to
ownership of up to five percent (5%) of the securities of a publicly owned
entity.

 

10.2You shall make full and prompt disclosure to the Employer and Parent of any
business opportunity of which you become aware and which relates to the business
of the Employer or Parent, its respective subsidiaries, affiliates or parent.

 

11.Termination

 

11.1The Employer may terminate the Employment at any time with immediate effect
without notice and with no liability to make any further payment to you (other
than in respect of amounts accrued due at the date of termination) if you:

 

11.1.1are guilty of gross misconduct, serious negligence or commit any material
or (after warning) repeated or continued breach of your obligations to the
Employer;

 

11.1.2are guilty of any fraud or dishonesty or act in a manner which brings or,
in the reasonable opinion of the Employer, is likely to bring the Employer or
any member of the Group into disrepute;

 

11.1.3are convicted of any criminal offence (other than a motoring offence for
which a non-custodial penalty is imposed) or any offence under any regulation or
legislation relating to insider dealing;

 

11.1.4are disqualified from acting as a director or voluntarily resign as a
director from the Employer or the Parent without the prior written approval of
the Board;

 

11.1.5are, in the reasonable opinion of the Board, seriously negligent in the
performance of your duties;

 

11.1.6are declared bankrupt or make any arrangement with or for the benefit of
your creditors; or

 

11.1.7become of unsound mind (which includes lacking capacity under the Mental
Capacity Act 2005), or a patient under any statute relating to mental health.

 

11.2If the Employment is terminated for any reason set in clause 11.1 above, the
Employer (or Parent) shall pay you any earned but unpaid base salary, any unpaid
Bonus, any unpaid Profit Appreciation Participation, any accrued but unpaid
vested benefits up to the date of such termination and any accrued but unpaid
paid time off (including accrued but untaken holiday) up to the date of such
termination (collectively, “Accrued Compensation and Benefits”). If the
Employment terminates as a result of your death or disability, no compensation
or payments will be made other than the Accrued Compensation and Benefits to
your estate, beneficiary or other legal representative, to include unpaid base
salary, unpaid bonus, accrued/unused vacation, and unreimbursed business
expenses within 10 business days following death or disability. Full vesting, as
of the date of death or disability, for all unvested benefits, shares and
options shall apply up to the date of death or the date or disability.

 

 

 

 

11.3If the Employment is terminated for any reason other than the reasons set
out in clause 11.1 or 11.2, the Employer (or the Parent, as applicable) shall
pay you up until the Termination Date and, in addition, the following
(collectively, the “Severance Payments”):

 

11.3.1the base salary that would be payable for the following twelve (12)
months, such payment to be made in one lump sum within five working days of the
termination of Employment;

 

11.3.2all unvested stock options and/or restricted securities awarded to you by
the Employer or Parent shall become immediately vested and/or exercisable, as
the case may be. Further, any unvested stock options and/or restricted
securities awarded to you shall be non-forfeitable;

 

11.3.3the Employer or Parent will seek to continue to maintain you as a
participant in its health insurance plan for the following twelve (12) months
subject always to the terms of the plan;

 

11.3.4any Bonus that would have been earned by you payable for the following
twelve (12) months, calculated based on actual financial results of the Employer
or Parent and paid in accordance with Schedule 1; and

 

11.3.5any Profit Appreciation Participation that would have been earned by you
payable for the following twelve (12) months, calculated based on actual
financial results of the Employer or Parent and paid in accordance with Schedule
1.

 

11.4The rights of the Employer to terminate under this clause are without
prejudice to any other rights it may have at law.

 

12.GARDEN LEAVE

 

12.1Following service of notice to terminate the Employment by either party, or
if you purport to terminate the Employment in breach of contract, the Board may
by written notice place you on Garden Leave for the whole or part of the
remainder of the Employment.

 

12.2During any period of Garden Leave:

 

12.2.1the Employer shall be under no obligation to provide any work to you and
may revoke any powers you hold on behalf of the Employer, the Parent and/or any
Member of the Group;

 

12.2.2the Employer may require you to carry out alternative duties or to only
perform such specific duties as are expressly assigned to you, at such location
(including your home) as the Employer may decide;

 

12.2.3you shall continue to receive your Basic Salary and all contractual
benefits (including bonus) in the usual way and subject to the terms of any
benefit arrangement;

 

12.2.4you shall remain an employee of the Employer and bound by the terms of
this agreement (including any implied duties of good faith and fidelity);

 

 

 

 

12.2.5you shall ensure that the Chairman knows where you will be and how you can
be contacted during each working day (except during any periods taken as holiday
in the usual way);

 

12.2.6the Employer may exclude you from any premises of the Employer, the Parent
and/or any Member of the Group; and

 

12.2.7the Employer may require you not to contact or deal with (or attempt to
contact or deal with) any officer, employee, consultant, client, customer,
supplier, agent, distributor, shareholder, adviser or other business contact of
the Employer, the Parent and/or any Member of the Group.

 

13.Obligations on termination

 

13.1On termination of the Employment (however arising) or, if earlier, at the
start of a period of Garden Leave provided that you are not required to carry
out any duties during any period of Garden Leave), you shall:

 

13.1.1resign immediately without compensation from any office or trusteeship
that he holds in or on behalf of the Employer, the Parent or any Member of the
Group;

 

13.1.2subject to clause 13.2, immediately deliver to the Employer all documents,
books, materials, records, correspondence, papers and information (on whatever
media and wherever located) relating to the business or affairs of the Employer,
the Parent and/or any Member of the Group or its business contacts, any keys,
credit card and any other property of the Employer, the Parent and/or any Member
of the Group including any car provided to you, which is in your possession or
under your control;

 

13.1.3irretrievably delete any information relating to the business of the
Employer, the Parent and/or any Member of the Group stored on any magnetic or
optical disk or memory and all matter derived from such sources which is in your
possession or under your control outside the Employer's premises; and

 

13.1.4provide a signed statement that you have complied fully with your
obligations under this clause 13.1 together with such reasonable evidence of
compliance as the Employer may request.

 

13.2Where you have been placed on Garden Leave you shall not be required to
return until the end of the Garden Leave period, any property provided to you as
a contractual benefit for private use during the Employment.

 

13.3You hereby irrevocably appoint the Employer to be your attorney to execute
any such instrument or thing for the purpose of giving the Employer or its
nominee the full benefit of clause 13.1.1.

 

14.Post-Termination Restrictions

 

14.1In order to protect the Confidential Information and business connections of
the Employer, the Parent and each Member of the Group to which you have access
as a result of the Employment, you covenant with the Employer (for itself and as
trustee and agent for the Parent and for each Member of the Group) that you
shall not:

 

 

 

 

14.1.1for 12 months after the Termination Date solicit or endeavour to entice
away from the Employer, the Parent and/or any Member of the Group the business
or custom of a Restricted Customer with a view to providing goods or services to
that Restricted Customer in competition with any Restricted Business;

 

14.1.2for 12 months after the Termination Date in the course of any business
concern which is in competition with any Restricted Business, offer to employ or
engage or otherwise endeavour to entice away from the Employer, the Parent
and/or any Member of the Group any Restricted Person;

 

14.1.3for 12 months after the Termination Date in the course of any business
concern which is in competition with any Restricted Business, employ or engage
or otherwise facilitate the employment or engagement of any Restricted Person,
whether or not such person would be in breach of contract as a result of such
employment or engagement;

 

14.1.4for 12 months after the Termination Date, be involved in any Capacity with
any business concern which is (or intends to be) in competition with any
Restricted Business;

 

14.1.5for 12 months after the Termination Date be involved with the provision of
goods or services to (or otherwise have any business dealings with) any
Restricted Customer in the course of any business concern which is in
competition with any Restricted Business; or

 

14.1.6at any time after the Termination Date, represent himself as connected
with the Employer, the Parent or any Member of the Group in any Capacity, other
than as a former employee, or use any registered business names or trading names
associated with the Employer, the Parent and/or any Member of the Group.

 

14.2None of the restrictions in clause 14.1 shall prevent you from:

 

14.2.1holding an investment by way of shares or other securities of not more
than 5% of the total issued share capital of any company, whether or not it is
listed or dealt in on a recognised stock exchange;

 

14.2.2being engaged or concerned in any business concern insofar as your duties
or work shall relate solely to geographical areas where the business concern is
not in competition with any Restricted Business; or

 

14.3The restrictions imposed on you by this clause 14 apply to you acting:

 

14.3.1directly or indirectly; and

 

14.3.2on your own behalf or on behalf of, or in conjunction with, any firm,
company or person.

 

14.4The periods for which the restrictions in clause 14 apply shall be reduced
by any period that you spend on Garden Leave immediately before the Termination
Date.

 

14.5If you receive an offer to be involved in a business concern during the
Employment, or before the expiry of the last of the covenants in this clause 14,
the Employee shall give the person making the offer a copy of this clause 14 and
shall tell the Employer the identity of that person as soon as possible.

 

 

 

 

14.6The Employer and you entered into the restrictions in this clause 14 having
been separately legally advised.

 

14.7Each of the restrictions in this clause 14 is intended to be separate and
severable. If any of the restrictions shall be held to be void but would be
valid if part of their wording were deleted, such restriction shall apply with
such deletion as may be necessary to make it valid or effective.

 

14.8If the Employment is transferred to any firm, company, person or entity
other than a Member of the Group (the "New Employer") pursuant to the Transfer
of Undertakings (Protection of Employment) Regulations 2006, you will, if
required, enter into an agreement with the New Employer containing
post-termination restrictions corresponding to those restrictions in this clause
14, protecting the Confidential Information, trade secrets and business
connections of the New Employer.

 

14.9You will, at the request and expense of the Employer, enter into a separate
agreement with the Parent or any Member of the Group in which you agree to be
bound by restrictions corresponding to those restrictions in this clause 14 (or
such of those restrictions as the Employer deems appropriate) in relation to
that Member of the Group.

 

15.Disciplinary and grievance procedures

 

15.1You are subject to the Employer's disciplinary and grievance procedures,
copies of which are available from Board of Directors. These procedures do not
form part of your contract of employment.

 

15.2If you want to raise a grievance, you may apply in writing to Board of
Directors in accordance with the Employer's grievance procedure.

 

15.3If you wish to appeal against a disciplinary decision you may apply in
writing to Board of Directors in accordance with the Employer's disciplinary
procedure.

 

15.4The Board may suspend you from any or all of your duties for a period of up
to 14 days during any period in which the Employer is investigating any
disciplinary matter involving you or while any disciplinary procedure against
you is outstanding.

 

15.5During any period of suspension:

 

15.5.1you shall continue to receive your Basic Salary and all contractual
benefits (including bonus) in the usual way and subject to the terms of any
benefit arrangement;

 

15.5.2you shall remain an employee of the Employer and bound by the terms of
this agreement;

 

15.5.3you shall ensure that Board of Directors knows where you will be and how
you can be contacted during each working day (except during any periods taken as
holiday in the usual way);

 

15.5.4the Board may exclude you from your place of work or any other premises of
the Employer, of the Parent and/or of any Member of the Group; and

 

15.5.5the Board may require you not to contact or deal with (or attempt to
contact or deal with) any officer, employee, consultant, client, customer,
supplier, agent, distributor, shareholder, adviser or other business contact of
the Employer, the Parent and/or of any Member of the Group.

 

 

 

 

16.CONFIDENTIAL INFORMATION

 

16.1You acknowledge that in the course of the Employment you will have access to
Confidential Information. You have therefore agreed to accept the restrictions
in this clause16.

 

16.2You shall not (except in the proper course of your duties), either during
the Employment or at any time after its termination (however arising), use or
disclose to any person, company or other organisation whatsoever (and shall use
his best endeavours to prevent the publication or disclosure of) any
Confidential Information. This shall not apply to:

 

16.2.1any use or disclosure authorised by the Board or required by law;

 

16.2.2any information which is already in, or comes into, the public domain
other than through your unauthorised disclosure;

 

16.2.3any protected disclosure within the meaning of section 43A of the
Employment Rights Act 1996; or

 

16.2.4any information obligated by mandatory applicable law, regulatory rule or
judicial administrative order to disclose such information or any portion
thereof to any government authority or court, provided, however, prior to such
disclosure you provide prompt written notice to Employer so that the Employer
may seek a protective order or other remedy regarding the disclosure of such
information.

 

17.Intellectual Property

 

17.1You shall give the Employer full written details of all Inventions and of
all works embodying Intellectual Property Rights made wholly or partially by you
at any time during the course of the Employment which relates to, or are
reasonably capable of being used in, the business of the Employer, the Parent or
any member of the Group Company. You acknowledge that all Intellectual Property
Rights subsisting (or which may in the future subsist) in all such Inventions
and works shall automatically, on creation, vest in the Employer absolutely. To
the extent that they do not vest automatically, you hold them on trust for the
Employer. You agree promptly to execute all documents and do all acts as may, in
the opinion of the Employer, be necessary to give effect to this clause 17.

 

17.2You hereby irrevocably waive all moral rights under the Copyright, Designs
and Patents Act 1988 (and all similar rights in other jurisdictions) which you
have or will have in any existing or future works referred to in clause 17.1.

 

17.3You irrevocably appoint the Employer to be your attorney in your name and on
your behalf to execute documents, use your name and do all things which are
necessary or desirable for the Employer to obtain for itself or its nominee the
full benefit of this clause. A certificate in writing, signed by any director or
the secretary of the Employer, that any instrument or act falls within the
authority conferred by this agreement shall be conclusive evidence that such is
the case so far as any third party is concerned.

 

 

 

 

18.INDEMNIFICATION AND INSURANCE

 

18.1The Employer shall defend, indemnify, and hold you harmless to the full
extent permitted by law against any and all costs or expenses reasonably and
necessarily incurred by you in the defense of, settlement of or payment of a
judgment of any action, suit, or proceeding in which you are made a party by
reason of your Corporate Status provided always that you have conducted yourself
in accordance with the terms of this agreement. Without limiting the foregoing,
the Employer or Parent shall advance all such reasonable and necessary Expenses
incurred by you directly by reason of your Corporate Status within thirty (30)
days after the receipt by the Employer of a statement or statements from you
requesting such payment from time to time, whether prior to or after final
disposition of such proceeding. Such statement or statements shall reasonably
evidence the Expenses incurred by you and shall include or be preceded or
accompanied by a written undertaking by you or on your behalf to repay any
Expenses advanced if it shall ultimately be determined that you are not entitled
to be indemnified against such Expenses. Such right of indemnification is not
deemed exclusive of any right to which you may be entitled under the applicable
law.The Employer and/or Parent shall purchase and maintain insurance that
protects you against any liability asserted against or incurred by you in your
capacity as or arising out of your status as an officer, employee or director,
in such amounts as is customary for similarly situated officers of public
companies.

 

18.2“Expenses” for purposes of clause 18.1 shall include all reasonable and
necessary legal fees, court costs, fees of experts, witness fees, travel
expenses, printing and binding costs, telephone charges, postage, delivery
service fees and all other disbursements or expenses of the types customarily
incurred in connection with prosecuting, defending, preparing to prosecute or
defend, investigating, participating, or being or preparing to be a witness in a
proceeding, or responding to, or objecting to, a request to provide discovery in
any proceeding provided such Expenses relate wholly in relation to a matter as
described in clause 18.1. Expenses also shall include Expenses incurred in
connection with any appeal resulting from any proceeding and any federal, state,
local or foreign taxes imposed on you as a result of the actual or deemed
receipt of any payments under this Agreement, including without limitation the
premium, security for, and other costs relating to any cost bond, supersede as
bond, or other appeal bond or its equivalent. Expenses, however, shall not
include amounts paid in settlement by you or the amount of judgments or fines
against you.

 

18.3“Corporate Status” for purposes of clause 18.1 describes the status of a
person who is or was at the time of the issue, a director, officer or fiduciary
of the Employer, Parent, any other member of the Group.

 

19.DATA PROTECTION

 

19.1You hereby consent to the Employer, Parent or any member of the Group
Company processing data relating to the Employee for legal, personnel,
administrative and management purposes and in particular to the processing of
any sensitive personal data (as defined in the Data Protection Act 1998)
relating to you, including, as appropriate:

 

19.1.1information about your physical or mental health or condition in order to
monitor sick leave and take decisions as to your fitness for work;

 

19.1.2your racial or ethnic origin or religious or similar information in order
to monitor compliance with equal opportunities legislation; and

 

19.1.3information relating to any criminal proceedings in which you have been
involved for insurance purposes and in order to comply with legal requirements
and obligations to third parties.

 

19.2The Employer make such information available to the Parent and/or any member
of the Group (such as advisers and payroll administrators), regulatory
authorities, potential or future employers, governmental or quasi-governmental
organisations and potential purchasers of the Employer or the business in which
you work.

 

 

 

 

19.3You consent to the transfer of such information to the Parent and/or to any
Member of the Group or to its or their business contacts (or those of the
Employer_outside the European Economic Area in order to further its or their
business interests even where the country or territory in question does not
maintain adequate data protection standards.

 

20.COLLECTIVE AGREEMENTS

 

There is no collective agreement which directly affects the Employment.

 

21.Notices

 

Any notice to be given under this agreement shall be in writing. Notices may be
given by either party by personal delivery or post or by fax addressed to the
other party at (in the case of the Employer) its registered office for the time
being and (in the case of you) either to your address shown in this agreement or
to your last known address and shall be deemed to have been served at the time
at which it was delivered personally or transmitted or, if sent by post, would
be delivered in the ordinary course of post. For the avoidance of doubt, no
notices may be served by e-mail except with the written consent of the other
party.

 

22.Former Agreements

 

22.1This agreement contains the entire understanding between the parties and is
in substitution for any previous letters of appointment, agreements or
arrangements, whether written, oral or implied, relating to your employment or
engagement, which shall be deemed to have been terminated by mutual consent as
from the commencement of this agreement.

 

22.2You hereby warrant and represent to the Employer that you will not, in
entering into this agreement or carrying out your duties under this agreement,
be in breach of any other terms of employment whether express or implied or any
other obligation binding upon you.

 

23.Construction

 

23.1The headings in this agreement are inserted for convenience only and shall
not affect its construction.

 

23.2Any reference to a statutory provision shall be construed as a reference to
any statutory modification or re-enactment of such provision (whether before or
after the date of this agreement) for the time being in force.

 

23.3The schedules to this agreement, if any, form part of and are incorporated
into this agreement.

 

23.4No modification, variation or amendment to this agreement shall be effective
unless such modification, variation or amendment is in writing (not including
e-mail) and has been signed by or on behalf of both parties.

 

 

 

 

24.Third Party Rights

 

The Contracts (Rights of Third Parties) Act 1999 shall not apply to this
agreement and no person other than you, the Employer, the Parent and any member
of the Group shall have any rights under it.

 

25.Counterparts

 

This agreement may be executed in any number of counterparts, each of which,
when executed, shall be an original, and all the counterparts together shall
constitute one and the same instrument.

 

26.Proper Law

 

26.1Any claim or matter of whatever nature arising out of or relating to this
agreement or its subject matter (including, but not limited to, non-contractual
disputes or claims) shall be governed by, and this agreement shall be construed
in all respects in accordance with, the law of England and Wales.

 

26.2Each party irrevocably agrees to submit to the exclusive jurisdiction of the
courts of England and Wales over any claim or matter arising out of or relating
to this agreement or its subject matter (including, but not limited to,
non-contractual disputes or claims).

 

This agreement has been executed as a deed and is delivered and takes effect on
the date stated at the beginning of it.

  

EXECUTED as a deed by

 

Staffing 360 Solutions Limited (formerly Initio International Holdings Limited)

 

acting by a director, in the presence of:

 

Signature

 

 

 

 

Director

 

   

Print name

 

 

 

 

 

Witness signature  

 

Name (in BLOCK CAPITALS)  

 

Address          

 

 

 

 

SIGNED as a deed by Brendan Flood

 

in the presence of:

 

Signature

 

 

Witness signature  

 

Name (in BLOCK CAPITALS)  

 

Address          

 

 

EXECUTED as a deed by

Staffing 360 Solutions, Inc.

acting by an authorised signatory

 

Signature

 

   

Print name

 

     

 

Witness signature  

 

Name (in BLOCK CAPITALS)  

 

Address  



 

 

 

 

 Schedule 1 – Bonus arrangements

 

1.The Employer agrees to pay you an annual bonus (the “Bonus”) of up to fifty
(50%) of your annual base salary. The Bonus shall be calculated as follows:

 

1.1.A comparison will be made of the annual Adjusted EBITDA of the Initio Group
with the previous year's Adjusted EBITDA of the Initio Group;

 

1.2.If the Adjusted EBITDA in the current financial year matches the previous
year's Adjusted EBITDA, you will receive a Bonus of 25% of your then current
annual base salary;

 

1.3.For every 1% increase to the Adjusted EBITDA, you will received a further 1%
of base salary in your Bonus, up to a maximum of a further 25% of your then
current annual base salary; and

 

1.4.If the current financial year's Adjusted EBITDA is between 80% and 100% of
the previous financial year's Adjusted EBITDA, you will be entitled to a bonus
of 1.25% of your then current annual base salary for every 1% that the current
financial year's Adjusted EBITDA exceeds 80% of the previous financial years
Adjusted EBITDA (up to a maximum of 25% of base salary).

 

1.5.If the current financial year's Adjusted EBITDA is less than 80% of the
previous year's Adjusted EBITDA, you will not receive any Bonus.

 

2.The Bonus for each Employer financial year during the term shall be paid in
cash within thirty days following the Parent’s filing of its Annual Report on
Form 10-K with the Securities and Exchange Commission containing the Parent’s
and Employer’s consolidated audited financial statements (“Form 10-K Filing”).

 

3.The Employer agrees to pay you an annual fee based on an increase from the
Initio Group's prior fiscal year’s Gross Profit (the “Gross Profit Appreciation
Participation”) calculated as follows:

 

3.1.the Parent will calculate, on an annual basis, the difference between the
Base Amount (defined below) of the 2013 Initio Group Gross Profit and any
increase in the subsequent year’s annual Initio Group Gross Profit as determined
by the Parent’s auditors in an amount greater than 120% of the Base Amount. Any
amount of Initio Group Gross Profit above the Base Amount is referred to as
“Excess Gross Profit”. The Gross Profit Appreciation Participation owed and to
be paid to you will be calculated as an amount equal to 10% of the Excess Gross
Profit, if any, for the applicable annual period, such amount not to exceed the
sum of $400,000 per year (of which you are entitled to 62.5%);

 

3.2.the Gross Profit Appreciation Participation for each Parent fiscal year
during the term shall be paid in cash within thirty days following the Parent’s
Form 10-K Filing.

 

4.Additional Bonus Payments: you shall be entitled to receive, in addition to
all other compensation, such bonus payments, if any, as the Board of Directors
of the Parent or Employer may specify in accordance with certain performance
criteria adopted by the Board of Directors of the Parent within a reasonable
time after the commencement of each calendar year, taking into account the
business plan for such year.

 

5.Stock Incentives: you shall be entitled to participate in any and all stock
incentive programs offered to other senior executives of the Employer or Parent
subject to their terms;

 

 

 

 

6.In this Schedule, the following terms as as defined below:

 

6.1."Adjusted EBITDA" means earnings before interest, income taxes,
depreciation, amortization, and also excludes business reorganization costs,
impairment of goodwill, and costs incurred outside of the normal course of
business or non-recurring costs, as consistently applied by the Group;

 

6.2."Base Amount" means the Initio Division Gross Profit for the twelve months
ending on 31 December 2013.

 

6.3."Initio Division Gross Profit" means Revenue less direct costs of services,
consisting of payroll, payroll taxes, insurance costs and reimbursable expenses,
calculated in a manner as consistently applied by the Group.

 

6.4."Initio Group" means the Employer and its subsidiaries;

 

6.5."Revenue" means revenue of the Group, determined as follows: (i) revenue for
temporary services (recognized at the time that the service is provided and
revenue is recorded on a time and materials basis); (ii) temporary contracting
revenue (recognized as gross when the company acts as principal in the
transaction and is at risk for collection); (iii) revenue that does not meet the
criteria for gross revenue reporting (reported on a net basis); (iv) revenue
generated when the company permanently places an individual with a client on a
contingent basis (recorded at the time of acceptance of employment); and (v)
revenue generated when the company places an individual with a client on a
retained basis (recorded ratably over the period the services are rendered), in
a manner as consistently applied by the Group.

 

 

 

 

SCHEDULE 2 – BENEFITS

 

Private Medical Insurance

 

1.You and your wife and your children shall be entitled to participate in the
Employer’s private medical insurance, subject to:

 

1.1.the terms of that scheme, as amended from time to time;

 

1.2.the rules or insurance policy of the relevant insurance provider, as amended
from time to time; and

 

1.3.you and your wife and your children satisfying the normal underwriting
requirements of the relevant insurance provider and the premium being at a rate
which the Employer considers reasonable.

 

2.If the insurance provider refuses for any reason to provide private medical
insurance benefit to you or your wife or your children, the Company shall not be
liable to provide any replacement benefit of the same or similar kind or to pay
any compensation in lieu of such benefit.

 

3.The Employer its sole and absolute discretion reserves the right to
discontinue, vary or amend the scheme (including the level of cover provided) at
any time on reasonable notice to you.



 

Death In Service/Life Insurance

 

4.You shall be entitled to participate in the Employer’s life assurance scheme
which shall pay to your dependants a sum of no less than £1m if you die during
the Employment. Participation is subject to:

 

4.1.the terms of the life assurance scheme, as amended from time to time;

 

4.2.the rules or the insurance policy of the relevant insurance provider, as
amended from time to time; and

 

4.3.you satisfying the normal underwriting requirements of the relevant
insurance provider and the premium being at a rate which the Employer considers
reasonable.

 

5.If the insurance provider refuses for any reason to provide life assurance
benefit to you, the Employer shall not be liable to provide you any replacement
benefit of the same or similar kind or to pay any compensation in lieu of such
benefit.

 

6.The Employer in its sole and absolute discretion reserves the right to
discontinue, vary or amend its life assurance scheme (including the level of the
cover provided ) at any time on reasonable notice to you.

 

 

 

